Citation Nr: 0412605	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV) infection, evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1976 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which increased the rating for the veteran's 
service-connected HIV infection from noncompensable to 10 
percent disabling, effective in May 2001.

The issue of entitlement of service connection for cervical 
spine disability is not before the Board on appeal.  
Following an August 2002 rating decision which denied the 
claim, it is not clear that a notice of disagreement was 
filed with respect to this claim.  A statement of the case 
was issued in May 2003.  The substantive appeal which was 
received in July 2003 did not mention this issue, and no 
other document is adequate to represent a timely substantive 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected HIV infection which is 
currently evaluated as 10 percent disabling. 

HIV infection is evaluated under Diagnostic Code 6351.  
38 C.F.R. § 4.88b.  That Diagnostic Code provides for the 
award of a 30 percent rating when there are recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medications; or minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  A 60 percent rating is warranted when there are 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; following development of AIDS-
related opportunistic infection or neoplasm, for which it is 
the minimum rating. A 100 percent schedular rating is 
assigned when there is AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems, or; when there is HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions.  

In reviewing the record relating to the veteran's HIV 
infection, the Board observes that the veteran was found to 
be HIV positive while in service in 1993.  The veteran most 
recently underwent a VA medical examination in July 1995.  At 
that time the veteran's HIV was found to be asymptomatic.  In 
conjunction with his claim for an increase, VA medical 
treatment reports dated from April 2001 to August 2002 have 
been received.  The records show that the veteran's CD4 count 
was 286 in May 2001.  In September 2001, his viral load was 
low and he had a relatively preserved CD4 count greater than 
200.  The veteran was stared on a triple nucleoside regimen 
including AZT, 3TC, and abacavir (trizivir).  In February 
2002 his viral load was undetectable with a CD4 count of 470.  

Given the nature of the HIV disease and the fact that the 
veteran was last examined by VA for rating purposes in 1995, 
the Board believes that further examination is warranted in 
assessing the extent of his HIV-related illness.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
medical records from the VAMC in Ann 
Arbor, Michigan for the period from 
August 2002 to the present.  Complete 
clinical records should be obtained.  

2.  After the action requested in 
paragraph 1 has been completed, the RO 
should schedule the veteran for a VA 
examination to determine the extent of 
his HIV-related illness. The claims file 
and all evidence obtained pursuant to 
this remand must be made available to and 
pertinent documents reviewed by the 
examiner. All pertinent studies should be 
conducted.

Based on a review of the veteran's 
medical history and the physical 
examination, the examiner should indicate 
whether the veteran has developed any 
AIDS-related opportunistic infections or 
neoplasms, whether he suffers from 
debility or progressive weight loss, 
whether he suffers from refractory 
constitutional symptoms including 
diarrhea and pathologic weight loss, 
whether he is taking approved 
medications, and whether he suffers from 
depression or memory loss with employment 
limitations.  All findings are to be 
reported legibly and in detail. A 
complete rationale for any opinion 
expressed by the examiner must be 
provided.

3.  Following completion of the above, 
the RO should insure that all 
notification and development procedures 
required by the Veterans Claims 
Assistance Act of 2000 have been 
satisfied.  Then, the RO should review 
the evidence and readjudicate the 
veteran's claim.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


